[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                FILED
                          ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            September 6, 2005
                                No. 05-10549
                                                           THOMAS K. KAHN
                            Non-Argument Calendar              CLERK
                          ________________________

                       D. C. Docket No. 03-03021-CV-S-NE

DEON SMITH,


                                                             Plaintiff-Appellant,

                                    versus

SEAN O'KEEFE,
Administrator, NASA,

                                                           Defendant-Appellee.


                          ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                              (September 6, 2005)

Before ANDERSON, DUBINA and KRAVITCH, Circuit Judges.

PER CURIAM:

     Plaintiff-Appellant Deon Smith, a Caucasian male over age 60, appeals the
district court’s grant of summary judgment in favor of the National Aeronautics

and Space Administration (“NASA”). Smith filed a discrimination action against

NASA under the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e-2, 42

U.S.C. § 1981, and the Age Discrimination Employment Act, 29 U.S.C. § 626,

alleging race, age, gender, and national origin discrimination in his non-selection

for a supervisory position. The parties agreed that Smith established a prima facie

case of discrimination, and that NASA put forth a legitimate, non-discriminatory

reason for its selection. The district court determined that Smith failed to establish

that this reason was a pretext for discrimination and, therefore, granted summary

judgment. Smith now appeals.

        We review a district court’s grant of summary judgment de novo, viewing

the evidence in the light most favorable to the party opposing the motion. Wilson

v. B/E Aerospace, Inc., 376 F.3d 1079, 1085 (11th Cir. 2004); Green v. Union

Foundry Co., 281 F.3d 1229, 1233 (11th Cir. 2002).

        Upon our review of the record, we affirm the grant of summary judgment for

the reasons set forth in the district court’s thorough opinion dated December 28,

2004.

        AFFIRMED.




                                           2